Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Overberger (Reg. No. 48,556) on 27 May 2022.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented method for locking a charging port to charge an electric vehicle, comprising:
determining that the electric vehicle is located within a predetermined distance of a charging station;
upon determining that the electric vehicle is located within the predetermined distance of the charging station, querying a citation database that includes a record that is associated with the charging station, wherein the record is analyzed to determine if the charging station issues parking citations associated with parking the electric vehicle at the charging station without attaching the charging port to the charging station 
determining when the charging port of an electric vehicle supply equipment of the charging station is attached to the electric vehicle to actively charge the electric vehicle, wherein determining when the charging port of the electric vehicle supply equipment of the charging station is attached includes communicating with a vehicle computing device to determine if at least one sensor of a charging inlet of the electric vehicle senses attachment of the charging port to the charging inlet to charge a battery of the electric vehicle; and
upon determining the charging port is attached to the charging station and determining the charging station issues parking citations, locking the charging port to the electric vehicle to disallow decoupling of the charging port from the electric vehicle by an unauthorized individual to avoid [[the]] a parking citation.

2. (Original) The computer-implemented method of claim 1, wherein determining that the electric vehicle is located within the predetermined distance includes determining a current geo-location of the electric vehicle and comparing the current geo-location of the electric vehicle to a plurality of stored geo-locations of a plurality of charging stations, wherein a match between the current geo-location of the electric vehicle and a geo- location of the charging station is determined.
3. (Cancelled).
4. (Cancelled).
5. (Original) The computer-implemented method of claim 1, further including prompting an owner/operator of the electric vehicle to input user credentials upon attachment of the charging port to the electric vehicle, wherein the user credentials are used to authenticate the owner/operator as an authorized user.
6. (Original) The computer-implemented method of claim 5, wherein locking the charging port to the electric vehicle includes enabling a locking mechanism of the charging port to securely lock the charging port into a charging inlet of the electric vehicle to avoid decoupling between the charging port and the charging inlet.
7. (Currently Amended) The computer-implemented method of claim 6, further including determining if the at least one sensor of the charging port of the electric vehicle senses movement of the charging port with respect to the charging inlet to determine that someone is attempting to decouple the charging port from the charging inlet of the electric vehicle.
8. (Original) The computer-implemented method of claim 7, wherein determining if unauthorized individual attempts to disconnect the charging port from the electric vehicle includes prompting an individual who is attempting to decouple the charging port from the charging inlet of the electric vehicle to input user credentials that are used to authenticate the individual as the owner/operator of the electric vehicle.
9. (Original) The computer-implemented method of claim 8, wherein determining if the unauthorized individual attempts to disconnect the charging port from the electric vehicle includes comparing the user credentials inputted by the individual to the user credentials previously inputted by the owner/operator of the electric vehicle to determine if the owner/operator or the unauthorized individual attempts to disconnect the charging port, wherein the locking mechanism of the charging port is disabled to allow removal of the charging port upon determining that the owner/operator attempts to disconnect the charging port.
10. (Currently Amended) A system for locking a charging port to charge an electric vehicle, comprising:
a memory storing instructions when executed by a processor cause the processor to:
determine that the electric vehicle is located within a predetermined distance of a charging station;
upon determining that the electric vehicle is located within the predetermined distance of the charging station, query a citation database that includes a record that is associated with the charging station, wherein the record is analyzed to determine if the charging station issues parking citations associated with parking the electric vehicle at the charging station without attaching the charging port to the charging station 
determine when the charging port of an electric vehicle supply equipment of the charging station is attached to the electric vehicle to actively charge the electric vehicle, wherein determining when the charging port of the electric vehicle supply equipment of the charging station is attached includes communicating with a vehicle computing device to determine if at least one sensor of a charging inlet of the electric vehicle senses attachment of the charging port to the charging inlet to charge a battery of the electric vehicle; and
upon determining the charging port is attached to the charging station and determining the charging station issues parking citations, lock the charging port to the electric vehicle to disallow decoupling of the charging port from the electric vehicle by an unauthorized individual to avoid [[the]] a parking citation.
11. (Original) The system of claim 10, wherein determining that the electric vehicle is located within the predetermined distance includes determining a current geo- location of the electric vehicle and comparing the current geo-location of the electric vehicle to a plurality of stored geo-locations of a plurality of charging stations, wherein a match between the current geo-location of the electric vehicle and a geo-location of the charging station is determined.
12. (Cancelled).
13. (Cancelled).
14. (Original) The system of claim 10, further including prompting an owner/operator of the electric vehicle to input user credentials upon attachment of the charging port to the electric vehicle, wherein the user credentials are used to authenticate the owner/operator as an authorized user.
15. (Original) The system of claim 14, wherein locking the charging port to the electric vehicle includes enabling a locking mechanism of the charging port to securely lock the charging port into a charging inlet of the electric vehicle to avoid decoupling between the charging port and the charging inlet.
16. (Currently Amended) The system of claim 15, further including determining if at the least one sensor of the charging port of the electric vehicle senses movement of the charging port with respect to the charging inlet to determine that someone is attempting to decouple the charging port from the charging inlet of the electric vehicle.
17. (Original) The system of claim 16, wherein determining if unauthorized individual attempts to disconnect the charging port from the electric vehicle includes prompting an individual who is attempting to decouple the charging port from the charging inlet of the electric vehicle to input user credentials that are used to authenticate the individual as the owner/operator of the electric vehicle.
18. (Original) The system of claim 17, wherein determining if the unauthorized individual attempts to disconnect the charging port from the electric vehicle includes comparing the user credentials inputted by the individual to the user credentials previously inputted by the owner/operator of the electric vehicle to determine if the owner/operator or the unauthorized individual attempts to disconnect the charging port, wherein the locking mechanism of the charging port is disabled to allow removal of the charging port upon determining that the owner/operator attempts to disconnect the charging port.
19. (Currently Amended) A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising:
determining that an electric vehicle is located within a predetermined distance of a charging station;
upon determining that the electric vehicle is located within the predetermined distance of the charging station, querying a citation database that includes a record that is associated with the charging station, wherein the record is analyzed to determine if the charging station issues parking citations associated with parking the electric vehicle at the charging station without attaching the charging port to the charging station 
determining when the charging port of an electric vehicle supply equipment of the charging station is attached to the electric vehicle to actively charge the electric vehicle, wherein determining when the charging port of the electric vehicle supply equipment of the charging station is attached includes communicating with a vehicle computing device to determine if at least one sensor of a charging inlet of the electric vehicle senses attachment of the charging port to the charging inlet to charge a battery of the electric vehicle; and
upon determining the charging port is attached to the charging station and determining the charging station issues parking citations, locking the charging port to the electric vehicle to disallow decoupling of the charging port from the electric vehicle by an unauthorized individual to avoid [[the]] a parking citation.
20. (Previously Presented) The non-transitory computer readable storage medium of claim 19, wherein determining if the unauthorized individual attempts to disconnect the charging port from the electric vehicle includes comparing user credentials inputted by the individual to user credentials previously inputted by an owner/operator of the electric vehicle to determine if the owner/operator or the unauthorized individual attempts to disconnect the charging port, wherein a locking mechanism of the charging port is disabled to allow removal of the charging port upon determining that the owner/operator attempts to disconnect the charging port.
Reasons for Allowance
Claims 1, 2, 5-11 and 14-20 are allowed as amended/presented above and claims 3, 4, 12 and 13 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response to Office Action (“Response”) filed 11 May 2022 are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 10 and 19:
Claim 1 (and similarly claims 10 and 19) discloses:
A computer-implemented method for locking a charging port to charge an electric vehicle, comprising:
determining that the electric vehicle is located within a predetermined distance of a charging station;
upon determining that the electric vehicle is located within the predetermined distance of the charging station, querying a citation database that includes a record that is associated with the charging station, wherein the record is analyzed to determine if the charging station issues parking citations associated with parking the electric vehicle at the charging station without attaching the charging port to the charging station;
determining when the charging port of an electric vehicle supply equipment of the charging station is attached to the electric vehicle to actively charge the electric vehicle, wherein determining when the charging port of the electric vehicle supply equipment of the charging station is attached includes communicating with a vehicle computing device to determine if at least one sensor of a charging inlet of the electric vehicle senses attachment of the charging port to the charging inlet to charge a battery of the electric vehicle; and
upon determining the charging port is attached to the charging station and determining the charging station issues parking citations, locking the charging port to the electric vehicle to disallow decoupling of the charging port from the electric vehicle by an unauthorized individual to avoid a parking citation.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2, 5-9, 11, 14-18 and 20 each depend from one of allowable claims 1, 10 and 19, and therefore claims 2, 5-9, 11, 14-18 and 20  are allowable for reasons consistent with those identified with respect to claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627